DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, in the amendment filed 4/25/2022, with respect to the rejections of claims1-18,20 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saito et al (2020/0090627) and further in view of Hayes et al (US 2019/0021292)
 Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garant et al ( US 2014/0088939) in view of Saito et al (2020/0090627) and further in view of Hayes et al (US 2019/0021292)
As to claim 1, Garant teaches a non-transitory computer readable medium including code that, when executed by at least one processor in a system, would cause the system to: 
associate a plurality of attributes with real collected data for a growing animal( measurement data 104 refers to physical and/or behavioral characteristics taken on either a live animal or embryo, a carcass, a cut of meat or animal Organs/viscera.  The measurement data may be obtained using internal or external measuring devices; paragraph [0013-0014];[0019]; [0034],[0041],[0052]), wherein the real collected data comprises at least one image that includes at least one animal (paragraph [0059--0061]); the generic mathematical model is parameterized by deformation using the measurement data of the animal product to generate a customized 
mathematical model of the animal product and the animal product is evaluated based on the customized mathematical model, abstract).
Garant does not teach “generate a synthetic data set using the plurality of attributes wherein the synthetic data set includes synthetic images of the growing animal”. However, Saito teaches Saito et al. teach a feed control system comprising a model that uses synthetic information to determine a near match to the collected information from the device to identify appropriate indicators for managing the animals (para. 0127). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the real or actual image information of Garant  with synthetic image as taught by Saito et al., since a simple substitution of one known equivalent element for another would obtain predictable results (both types of image information would allow the user to analyze the images and use the data to predict; noting that applicant stated as such in para. 0018 that captured data or synthetic datacan be used). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Neither Garant or Saito teach, “analyze using the model, the current image of the growing animal to predict future attributes of the growing animal; estimate  economic value of the growing animal using current images; and provide feedback to the model by comparing the predicted future attributes to actual future measured attributes to update the new training data set.”. 
However, Hayes teaches perform image analysis on the captured images to determine at least one of motion levels within the feeding area, a count of fish within the feeding area, and a quantity of uneaten food in the feeding area, wherein at least one of feeding quantities and duration are adjusted by the processor based the image analysis, and statistics are recorded and maintained based on information provided by the image analysis ( paragraph [006]; and analyze using the model (para. 0014,0017,0022, the model can be the baseline and/or the HOG,SVM), 
the current image of the growing animal to predict future attributes of the growing animal (para. 0017,0021, future feeding in step 214);
 estimate  economic value of the growing animal using current images (Hayes explained that there are a plurality of feed quantity level images taken, analyzed and compare with a baseline to find a match so as to adjust feed quantity level for future feedings, paragraph [0016-0022][0028]; and provide feedback to the model by comparing the predicted future attributes to actual future measured attributes to update the new training data set ( para. 0014,0017,0022, the model can be the baseline and/or the HOG,SVM; para. 0017,0021, the feeding data collected is compared against the behavior seen previously in terms of activity, feeding rate, and the like. If the behavior seems anomalous, then the user is alerted in step 215. Assuming behavior was as expected, then the data is recorded and a future feeding is scheduled in step 214.). It would have been obvious to one skilled in the art before filing of the claimed invention to use the analysis and predict furture feeding as taught by Hayes  in order to control the dispensing mechanism based the captured images. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
 	As to claim 3, Garant  teaches the non-transitory computer readable medium of claim 2 further including code that, when executed, causes the system to segment the current image to isolate the portion that contains the animal ( paragraph [0087-0089]). 
 	As to claim 4, Garant et al teaches a non-transitory computer readable medium of claim 3, wherein the synthetic data is generated by altering at least one characteristic of the growing animal ( paragraph [0046],[0087-0089]). 
As to claim 5, Garant e et al teaches the  non-transitory computer readable medium of claim 4 further including  code that, when executed, causes the system to estimate an attribute of the growing animal based on the synthetic data generated by altering the characteristic, wherein the attribute estimation allows time-based attribute determination associated with the growing animal ( paragraph [0043],[0050][0087]). 
 	As to claim 6, Garant et al teaches the non-transitory computer readable medium of claim 5, wherein the attribute includes at least one attribute selected from the group of attributes 
including weight, body composition, height, behavior, breed, gender, age, and 
health (paragraph [0019], [0065-0066]). 
As to claim 7, Garant et al teaches the non-transitory computer readable medium of claim 5 further including code that, when executed, causes the system to: validate the new training data set to produce validated data;  and use the validated data to train themodel (After training and computing the weight vector, new positions of those non-feature vertices are calculated by using this RBF network with their initial positions. The RBF transformed model maintains the same topology as the generic model, paragraph [0078]). 
 	As to claim 8, Garant et al teaches the  non-transitory computer readable medium of claim 7 further including code that, when executed, causes the system to:  display the future attributes on a display to a user, thereby allowing the user to determine time-to-market for the growing animal ( paragraph [0043],[0050]). 
 	 	  The limitation of claim 17 has been addressed above.
As to claim 20, Garant et al teaches the method of claim 17, wherein the new parameter is at least one of a blood characteristic and blood vessel (blood type, paragraph [0019-0020])
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664